Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 was filed after the mailing date of the notice of allowance on 03/05/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Examiner has considered the IDS, 04/08/2021, none of the references in the IDS by themselves or in combination with the other prior art cited that teach or suggest the claimed invention, as set forth in the amended claims 1 and 11. Also, see the notice of allowance on 03/05/2021.
Allowable Subject Matter
Claims 1, 2, 3, and 11 have been amended (see the Notice of Allowance, mailed on 03/05/2021 for details). Thus, Claims 1, 3-14 are allowed.
the independent Claims 1 and 11 are free of the prior art because the prior art does not teach or suggest a method for installing an anvil cover on an anvil cylinder including steps of providing a sleeve on a die cylinder that has a plurality of mounting points for installing at least one cutting component, securing a first locking component of the anvil cover into a locking component receptor of the anvil cylinder, rotating the anvil cylinder to cause a second locking component of the anvil cover to be pressed by the sleeve to couple with the first locking component in the locking component receptor of the anvil cylinder, uninstalling the sleeve from the die cylinder, and installing the at least one cutting component for cutting operating,  with other structures, as set forth in claims 1 and 11.
None of art of record including the art in the new IDS, filed on 04/08/2021 by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claims 1 and 11. 
A review of the closest art, US4596546, US20170080645, US20100307312, US6116135, US5910203, US5906149, US4625612, US4378737, US5622113, US5107733, US4050724, US5027509, and US5138923, who teach many different ways to install covers on anvil cylinders, but none of them teaches that many steps, as set forth in claims 1 and 11 including steps: installing a sleeve on the die cylinder, installing a first locking component of an anvil cover on a locking component receptor of an anvil cylinder, and rotating the anvil cylinder to cause a second locking component of the anvil cover to be pressed by the sleeve to couple with the first locking component in the locking component receptor of the anvil cylinder. Thus, the steps of this invention 
The restriction requirement of the inventions of claims 1 and 11, as set forth in the office action mailed on 12/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11-14 are no longer withdrawn from consideration because the claims contains all the limitations including the allowable subject matter in claim 1.   Accordingly, claims 11-14 are also allowed because claim 11 has been amended to have allowable subject matter in claim 1.
Thus, Claims 3-10 and 12-14 are considered to contain allowable subject matter due to their dependency on claims 1 and 11 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NHAT CHIEU DO/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        04/12/2021